Exhibit 10.4


Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Change Order Form # 30






Change order under Agreement dated: Fifth Amendment to Development and Clinical
Supplies Agreement dated December 14, 2012


Between: Radius Health, Inc and 3M


Project Name: For the development of Radius’ Abaloparatide compound delivered
via 3M’s Microstructured Transdermal Delivery System




Change requested by: Radius
Name: Michele Gehrt
Company: 3M
Date: 24June2016


Description of change:
Radius has requested that 3M complete stability testing in support of the
process experiments (CO29), ready to coat (RTC), and Phase I clinical supplies
of the sMTS abaloparatide (ABL) product. In addition, they would like 3M to
cross-in and validate (level 1) their UPLC impurity method and evaluate
development of an in-vitro screening dissolution method. Separate change orders
will be issued to complete the process experiments and the manufacture of the
clinical supplies. The activities and deliverables in this Workplan are intended
to support the further development of an optimized, sMTS abaloparatide product
that demonstrates comparability (including pharmacokinetic bioequivalence or
bioavailability) to the abaloparatide-SC injection product. The total estimated
costs are $[*].
Scope:
3M will conduct the tasks necessary to complete the: 1) stability testing, 2)
UPLC method validation and 3) evaluation of an in-vitro screening dissolution
method.


Assumptions:
•
Process experiment stability for [*] only

◦
1, 3, 6 and 12 months at [*]; 12 month testing is optional

◦
2, 4, 8 and 12 weeks at [*]

◦
Test content and content uniformity

◦
Stability data to be used in the IND to establish retest dates for the clinical
lot

•
RTC stability for 3 formulations

o

[*]

o

[*]

o

[*]

o

1, 2, 4 weeks at [*]





[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Change Order Form # 30




o

Test purity, viscosity and content

•
Clinical Stability for all three formulations listed above

o

1, 3, 6 and 12 months at [*]; 12 month testing is optional

o

2, 4, 8 and 12 weeks at [*]

o

Testing includes: content, impurities, moisture, pouch integrity, pod integrity,
packet ID, release from steel, release of patch from tabs, appearance, endotoxin
and microbials.

•
UPLC impurity method

o

Cross-in Radius’ method

o

Complete the method validation to Level 1 (sufficient for Phase I)

•
In-Vitro screening dissolution method

o

3M will spend 1 FTE month exploring the development of a screening dissolution
method

Deliverables:
•
Presentations at JTT meetings outlining work as progressed.

•
Stability Data

•
UPLC Method Validation (Level 1)

Timing:
The required effort in hours, duration of the study in months, and estimated
costs for the work plan are summarized in the table below.
Task
Estimated Effort (hours)
Estimated
Duration (month)
Estimated Direct Costs
($)
Process Experimental Stability, RTC Stability and Phase I Clinical Stability
UPLC Method
In-vitro screening dissolution method exploration
1734
12


1
1
$[*]



Total Estimated Costs: $[*]


In all other respects, the terms and conditions of the Agreement remain in full
force and effect.


Requested task, dates and costs are approved by:




2
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Change Order Form # 30




Company: Radius Health, Inc
Company: 3M

Name: Gary Hattersley
Name: Michele Gehrt

Signature: /s/ Gary Hattersley
Signature: /s/ Michele Gehrt

Position: CSO
Position: Commercialization Mgr

Date (dd/mm/yy): 24 June 2016
Date (dd/mm/yy): 24/06/16



3
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.